Mr. Justice Graves delivered the opinion of the court. 11. Partnership, § 407*—when evidence sufficient to sustain allowance of item in action for accounting. A ruling of the trial court in a partnership accounting as to the correctness of a certain item as charged, sustained, though at variance with the deductions made by a partisan expert accountant from records not preserved in the abstract, where witnesses had been heard by the trial court and the expert’s deductions were shown to be unreliable. 12. Costs, § 73*—when appellant properly charged with cost of additional abstract. Where the appellant’s abstract on appeal was defective, the cost of an additional abstract furnished by the appellee was, on affirmance of the judgment, taxed against the appellant.